UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Gilded Funds Address of Principal Business Office (No. & Street, City, State Zip Code): c/o Atlantic Fund Services, Three Canal Plaza, Suite 600,Portland, Maine04101 Telephone Number (including area code): (207) 347-2000 Name and Address of Agent for Service of Process: Incorporating Services, Ltd, 3500 South DuPont Highway, Dover, Delaware, 19901 Copies to: Raymond L. Moss,Sims Moss Kline & Davis, LLP, Three Ravinia Drive, Suite 1700, Atlanta, GA 30346 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the city of New York and state of New York on the26thday of August 2011. Gilded Funds By: /s/ Henry Sargent Name: Henry Sargent Title: Trustee Attest: /s/ Narine Persaud Name: Narine Persaud Title:
